DETAILED ACTION
This action is responsive to claims filed 18 February 2021 and other documents filed up to 25 February 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDSes) submitted on 18 February 2021 and 25 February 2021 was filed after the mailing date of the F mailed on 7 August 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
Claims 21-38 were pending in the Final Office action mailed 19 November 2020.
Claims 21, 27 and 33-38 have been amended.
Claims 21-38 remain pending for examination.

Response to Arguments
Applicant’s arguments, see page 8 of Applicant's Remarks, filed 18 February 2021, with respect to claims 21, 27 and 33 have been fully considered and are persuasive.  The rejection of 19 November 2020 has been withdrawn. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

[0004]	Generally, system information may be classified into two types: one is important system information (SI), and the other is system information (On-demand SI) that is sent on demand. The important system information may be periodically broadcasted by a network side. This type of system information, such as a master information block (MIB), access information, and 

[0238]	Alternatively, the network-side device may periodically broadcast time-frequency resource(s) or sending occasion(s) for the first system information. When the network-side device determines, based on the quantity of requests for requesting the first system information in a period of time, to broadcast the first system information, the network-side device selects a nearest time-frequency resource or a nearest sending occasion from a broadcasted periodic time-frequency resource(s) or a broadcasted sending occasion(s), to broadcast the first system information. The UE that requested the first system information may select the nearest time-frequency resource or the nearest sending occasion from the periodic time-frequency resource(s) or the sending occasion(s) for the first system information broadcasted by the network-side device, to receive and save the first system information.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not teach or suggest all of the limitations of at least any of independent claims 21, 27 and 33. The closest prior art of record still appears to be Lee et al. 
As provided in the Office action mailed 14 May 2020, the Specification of the present application is lengthy, and requested Applicant’s cooperation to correct errors as the Specification could not be thoroughly checked enough to find all errors. During preparation of the present Office action, Examiner became aware of minor errors still present in the Specification as filed on 9 May 2019. Thus, the Examiner’s Amendment is provided above to remedy those errors.
Further search and consideration resulted in other pertinent prior art that is listed below. However, no reasonable reading or combination of the pertinent prior art appears to disclose the claimed invention.  Specifically, the prior art does not appear to disclose the ordered combination of limitations of any of independent claims 21, 27 or 33, including requiring a user equipment to request SI, then select a nearest occasion for acquiring the SI and finally obtaining the SI. The original disclosure of the present application only supports this ordered combination, and no other combination of limitations. See paragraphs 238 and 243 of the Specification as originally filed and amended above.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Li et al. (US 2017/0265165) – Figs. 2-3 and 7-8 and associated description disclose a base station sending essential SI to a UE that received the SI and may send a request for optional SI to the BS; and
Tang (US 2019/0274091) – Figs. 1-2 and associated description disclose a network device sending scheduling information for SI to a terminal device, who then uses the scheduling information to receive the SI.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R CAIRNS whose telephone number is (571)270-0487.  The examiner can normally be reached on 8AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (469) 295-9193.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/Thomas R Cairns/Examiner, Art Unit 2468